In an action for a judgment of foreclosure and sale, defendants Gerald A. Powell and Elaine Powell appeal from stated portions of an order of the Supreme Court, Nassau County (Berman, J.), entered February 16, 1984, which, inter alia, in granting their motion to fix the amount due and owing on plaintiff’s outstanding judgment against them, fixed the rate of interest at 9% per annum.
Order modified, by deleting therefrom the following “nine percent per annum (CPLR 5004) from September 30,1980”, and substituting therefor “six percent per annum from September 30,1980, until June 25,1981, and nine percent per annum after June 25, 1981 (CPLR 5004)”. As so modified, order affirmed insofar as appealed from, without costs or disbursements.
CPLR 5004 now provides for interest at the rate of 9% per annum. However, this interest rate took effect on June 25,1981. “In actions in which interest is to be computed from a date prior to such effective date, interest shall be computed at the rate of six per centum per annum until such date and nine per centum per annum thereafter” (L 1981, ch 258, § 2). Therefore, Special Term was incorrect in computing the interest due plaintiff based on CPLR 5004 at a flat 9% rate from September 30, 1980.
We have examined appellants’ remaining claims and find them to be without merit. Mollen, P. J., Mangano, Gibbons and Bracken, JJ., concur.